NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    MARIO ORTIZ-RONCES, Appellant.

                             No. 1 CA-CR 15-0460
                               FILED 4-14-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-125003-001
              The Honorable Brian Kaiser, Pro Tem Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                         STATE v. ORTIZ-RONCES
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Samuel A. Thumma joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Mario
Ortiz-Ronces was convicted of aggravated driving under the influence
(“DUI”) while under the influence and of aggravated DUI while under the
influence with a blood alcohol concentration (“BAC”) level of 0.08 or
higher. He was sentenced to concurrent terms of four months’
imprisonment with 75 days of presentence incarceration credit and three
years’ supervised probation upon release from prison. Counsel for Ortiz-
Ronces asks this Court to search the record for fundamental error. Ortiz-
Ronces was given an opportunity to file a supplemental brief in propria
persona. He has not done so. After reviewing the record, we affirm Ortiz-
Ronces’ convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
trial court’s judgment and resolve all reasonable inferences against Ortiz-
Ronces. See State v. Fontes, 195 Ariz. 229, 230 ¶ 2, 986 P.2d 897, 898 (App.
1998).

¶3            One Monday morning in May 2014, D.W. was sitting on his
couch in his living room when he heard tire screeching and a loud crash.
When D.W. looked outside, he saw that a red car had crashed into a tree in
his neighbor’s front yard. D.W. went outside and saw a person—later
identified as Ortiz-Ronces—take something from the car’s front driver seat
and then walk down the street. D.W. told his neighbor what he saw and
started following Ortiz-Ronces in D.W.’s car.

¶4             Meanwhile, D.W.’s wife called the police, and officers arrived
at the scene. The officers smelled alcohol in the car. D.W.’s wife told the
officers that her husband was following Ortiz-Ronces. The officers spoke
with D.W., who directed them to an apartment Ortiz-Ronces had entered.




                                      2
                         STATE v. ORTIZ-RONCES
                           Decision of the Court

¶5            The officers knocked on the door and spoke with Ortiz-
Ronces, noticing that he had a “strong odor of intoxicating liquor emitting
from his body” and that he had “bloodshot, watery eyes and slurred
speech.” The officers asked Ortiz-Ronces whether he knew anything about
the crash down the street, and he responded that he was driving the car
when he swerved to avoid a pedestrian and hit a tree instead. Ortiz-Ronces
also stated that the car belonged to his mother and that his driver’s license
was suspended. After reading Ortiz-Ronces his Miranda1 rights and having
him sign an implied consent form for a blood draw, a phlebotomist drew
Ortiz-Ronces’ blood. A toxicology expert later determined that Ortiz-
Ronces had a BAC of 0.160.

¶6            Ortiz-Ronces was arrested and taken to the police station.
There, an officer read Ortiz-Ronces his Miranda rights again, and Ortiz-
Ronces indicated that he understood and would answer questions. Ortiz-
Ronces told the officers that he was driving the car and that he had drank
“two or three 24-ounce[] beers.” When asked whether his license was
suspended, Ortiz-Ronces responded that it was. The State charged Ortiz-
Ronces with one count of aggravated DUI while under the influence and
while his driver’s license was suspended, one count of aggravated DUI with
a BAC of 0.08 or higher and while his license was suspended, and one count
of leaving the scene of an accident resulting only in damage to the vehicle.

¶7             At trial, two arresting officers made in-court identifications of
Ortiz-Ronces, and a custodian of record for the motor vehicle department
testified that Ortiz-Ronces’ license was suspended and that he was notified
twice of his suspension. The custodian of record also testified that Ortiz-
Ronces took no steps to reinstate his driving privileges. After the State
rested its case-in-chief, Ortiz-Ronces moved for judgment of acquittal
pursuant to Arizona Rule of Criminal Procedure 20, arguing that
insufficient evidence supported a finding that Ortiz-Ronces’ driving
privileges had been suspended. Finding otherwise, the court denied the
motion. The jurors found Ortiz-Ronces guilty of aggravated DUI while
under the influence and of aggravated DUI while under the influence with
a BAC of 0.08 or higher, but not guilty of leaving the scene.

¶8            The trial court conducted the sentencing hearing in
compliance with Ortiz-Ronces’ constitutional rights and Arizona Rule of
Criminal Procedure 26. The court sentenced Ortiz-Ronces to concurrent
terms of four months’ imprisonment with 75 days of presentence
incarceration credit and three years’ supervised probation upon release

1      Miranda v. Arizona, 384 U.S. 436 (1966).


                                       3
                        STATE v. ORTIZ-RONCES
                          Decision of the Court

from prison. The court also imposed fines and administrative fees. Ortiz-
Ronces timely appealed.

                               DISCUSSION

¶9            We review Ortiz-Ronces’ convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12, 260 P.3d 309,
312 (App. 2011). Counsel for Ortiz-Ronces has advised this Court that after
a diligent search of the entire record, he has found no arguable question of
law. We have read and considered counsel’s brief and fully reviewed the
record for reversible error, see Leon, 104 Ariz. at 300, 451 P.2d at 881, and
find none. All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Ortiz-
Ronces was represented by counsel at all stages of the proceedings, and the
sentences imposed were within the statutory guidelines. We decline to
order briefing and affirm Ortiz-Ronces’ convictions and sentences.

¶10           Upon the filing of this decision, defense counsel shall inform
Ortiz-Ronces of the status of his appeal and of his future options. Counsel
has no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57
(1984). Ortiz-Ronces shall have 30 days from the date of this decision to
proceed, if he desires, with a pro per motion for reconsideration or petition
for review.

                              CONCLUSION

¶11           For the foregoing reasons, we affirm.




                                   :ama




                                      4